



109 HR 4853 IH: Excess War Profits Act of


U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4853

		IN THE HOUSE OF REPRESENTATIVES

		

			March 2, 2006

			Mr. Owens introduced

			 the following bill; which was referred to the

			 Committee on Ways and

			 Means

		

		A BILL

		To amend the Internal Revenue Code of 1986 to impose an

		  additional tax on taxable income attributable to contracts with the United

		  States for goods and services for the war in Iraq.

	

	

		1.Short titleThis Act may be cited as the

			 Excess War Profits Act of

			 2006.

		2.FindingsThe Congress hereby finds:

			(1)A

			 special tax on the profits of the Nation’s largest corporations would be in

			 accordance with previous precedents: World War II and Korea.

			(2)While large

			 corporations continue to net billions of dollars from the War in Iraq, the Bush

			 Administration continues to cut funding for vital domestic programs.

			(3)Large corporations

			 are using broadly worded contracts to repair Iraq’s petroleum infrastructure

			 and gain a huge head start over potential competitors in redeveloping the

			 country’s vast, outdated oil industry.

			(4)Five large

			 corporations, Halliburton, Bechtel Group, Fluor Corp, Parsons Corp, and the

			 Louis Berger Group, all benefited from the biggest reconstruction project since

			 the Second World War.

			(5)Since the War in

			 Iraq began, Halliburton and its subsidiaries have received more than $2 billion

			 from no bid contracts.

			(6)To date,

			 Halliburton has spent only 10 percent of the funds appropriated by the Federal

			 Government to rebuild the Iraqi infrastructure.

			3.Additional tax on

			 profits from Iraq War contracts

			(a)General

			 ruleSubchapter A of chapter 1 of the Internal Revenue Code of

			 1986 (relating to determination of tax liability) is amended by adding at the

			 end the following new part:

				

					VIIIAdditional tax

				on profits from Iraq War contracts

						

							Sec. 59B. Imposition of additional

				  tax.

						

						59B.Imposition of

				additional tax

							(a)General

				ruleThere is hereby imposed (in addition to any other tax

				imposed by this chapter) a tax equal to 15 percent of so much of taxable income

				as is attributable to any contract with the United States which is specifically

				for the provision of goods or services in connection with the war in

				Iraq.

							(b)Exception for

				United States personnelThe tax imposed by this section shall not

				apply to amounts received by any member of the Armed Forces of the United

				States or any other employee of the United States for services as such a member

				or employee.

							(c)Additional tax

				not treated as tax for certain purposesThe tax imposed by this

				section shall not be treated as a tax imposed by this chapter for purposes of

				determining—

								(1)the amount of any

				credit allowable under this chapter, or

								(2)the amount of the

				minimum tax imposed by section

				55.

								.

			(b)Clerical

			 amendmentThe table of parts for subchapter A of chapter 1 of

			 such Code is amended by adding at the end thereof the following new

			 item:

				

					

						Part VIII. Additional tax on profits from

				Iraq War

				contracts.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years ending after the date of the enactment of this Act.

			

